NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                    FEB 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: CATHODE RAY TUBE (CRT)                   No.    16-16368
ANTITRUST LITIGATION,
                                                D.C. No. 3:07-cv-05944-JST
------------------------------

INDIRECT PURCHASER PLAINTIFFS,                  ORDER*

                   Plaintiff-Appellee,

 v.

JOHN FINN; LAURA TOWNSEND
FORTMAN,

                   Objectors-Appellants,

  v.

TOSHIBA CORPORATION; TOSHIBA
AMERICA, INC.; TOSHIBA AMERICA
INFORMATION SYSTEMS, INC.;
TOSHIBA AMERICA CONSUMER
PRODUCTS, LLC; TOSHIBA AMERICA
ELECTRONIC COMPONENTS, INC.;
SAMSUNG SDI CO., LTD.; SAMSUNG
SDI AMERICA, INC.; SAMSUNG SDI
(MALAYSIA) SDN BHD; SAMSUNG SDI
MEXICO S.A. DE C.V.; SAMSUNG SDI
BRASIL LTDA.; SHENZEN SAMSUNG
SDI CO., LTD.; TIANJIN SAMSUNG SDI

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
CO., LTD.; HITACHI, LTD.; HITACHI
DISPLAYS, LTD., AKA Japan Display,
Inc.; HITACHI AMERICA, LTD;
HITACHI ASIA, LTD.; HITACHI
ELECTRONIC DEVICES (USA), INC.;
PANASONIC CORPORATION, FKA
Matsushita Electric Industrial Co., Ltd.
("MEI"), is a Japanese entity; PANASONIC
CORPORATION OF NORTH AMERICA;
MT PICTURE DISPLAY CO., LTD;
PHILIPS KONINKLIJKE N.V.; PHILIPS
ELECTRONICS NORTH AMERICA
CORPORATION; PHILIPS TAIWAN
LIMITED; PHILIPS DO BRASIL LTDA.;
THOMSON CONSUMER ELECTRONICS,
INC.; THOMSON SA,

                   Defendants-Appellees.


In re: CATHODE RAY TUBE (CRT)                  No.   16-16371
ANTITRUST LITIGATION,
                                               D.C. No. 3:07-cv-05944-JST
------------------------------

INDIRECT PURCHASER PLAINTIFFS,

                   Plaintiff-Appellee,

  v.

SEAN HULL; GORDON B. MORGAN,

                   Objectors-Appellants,

  v.

TOSHIBA CORPORATION; TOSHIBA
AMERICA, INC.; TOSHIBA AMERICA


                                           2
INFORMATION SYSTEMS, INC.;
TOSHIBA AMERICA CONSUMER
PRODUCTS, LLC; TOSHIBA AMERICA
ELECTRONIC COMPONENTS, INC.;
SAMSUNG SDI CO., LTD.; SAMSUNG
SDI AMERICA, INC.; SAMSUNG SDI
(MALAYSIA) SDN BHD; SAMSUNG SDI
MEXICO S.A. DE C.V.; SAMSUNG SDI
BRASIL LTDA.; SHENZEN SAMSUNG
SDI CO., LTD.; TIANJIN SAMSUNG SDI
CO., LTD.; HITACHI, LTD.; HITACHI
DISPLAYS, LTD., AKA Japan Display,
Inc.; HITACHI AMERICA, LTD;
HITACHI ASIA, LTD.; HITACHI
ELECTRONIC DEVICES (USA), INC.;
PANASONIC CORPORATION, FKA
Matsushita Electric Industrial Co., Ltd.
("MEI"), is a Japanese entity; PANASONIC
CORPORATION OF NORTH AMERICA;
MT PICTURE DISPLAY CO., LTD;
PHILIPS KONINKLIJKE N.V.; PHILIPS
ELECTRONICS NORTH AMERICA
CORPORATION; PHILIPS TAIWAN
LIMITED; PHILIPS DO BRASIL LTDA.;
THOMSON CONSUMER ELECTRONICS,
INC.; THOMSON SA,

                   Defendants-Appellees.


In re: CATHODE RAY TUBE (CRT)                  No.   16-16373
ANTITRUST LITIGATION,
                                               D.C. No. 3:07-cv-05944-JST
------------------------------

INDIRECT PURCHASER PLAINTIFFS,

                   Plaintiff-Appellee,



                                           3
 v.


ANTHONY GIANASCA; GLORIA
COMEAUX; MINA ASHKANNEJHAD,
individually and as Administrator of the
Estate of the late R. Deryl Edwards, Jr.;
JEFFREY SPEAECT; ROSEMARY
CICCONE; JEFF CRAIG,

               Objectors-Appellants,

 v.

TOSHIBA CORPORATION; TOSHIBA
AMERICA, INC.; TOSHIBA AMERICA
INFORMATION SYSTEMS, INC.;
TOSHIBA AMERICA CONSUMER
PRODUCTS, LLC; TOSHIBA AMERICA
ELECTRONIC COMPONENTS, INC.;
SAMSUNG SDI CO., LTD.; SAMSUNG
SDI AMERICA, INC.; SAMSUNG SDI
(MALAYSIA) SDN BHD; SAMSUNG SDI
MEXICO S.A. DE C.V.; SAMSUNG SDI
BRASIL LTDA.; SHENZEN SAMSUNG
SDI CO., LTD.; TIANJIN SAMSUNG SDI
CO., LTD.; HITACHI, LTD.; HITACHI
DISPLAYS, LTD., AKA Japan Display,
Inc.; HITACHI AMERICA, LTD;
HITACHI ASIA, LTD.; HITACHI
ELECTRONIC DEVICES (USA), INC.;
PANASONIC CORPORATION, FKA
Matsushita Electric Industrial Co., Ltd.
("MEI"), is a Japanese entity; PANASONIC
CORPORATION OF NORTH AMERICA;
MT PICTURE DISPLAY CO., LTD;
PHILIPS KONINKLIJKE N.V.; PHILIPS
ELECTRONICS NORTH AMERICA
CORPORATION; PHILIPS TAIWAN


                                        4
LIMITED; PHILIPS DO BRASIL LTDA.;
THOMSON CONSUMER ELECTRONICS,
INC.; THOMSON SA,

                   Defendants-Appellees.


In re: CATHODE RAY TUBE (CRT)                  No.   16-16374
ANTITRUST LITIGATION,
                                               D.C. No. 3:07-cv-05944-JST
------------------------------

INDIRECT PURCHASER PLAINTIFFS,

                   Plaintiff-Appellee,

 v.

DONNIE CLIFTON,

                   Objector-Appellant,

  v.

TOSHIBA CORPORATION; TOSHIBA
AMERICA, INC.; TOSHIBA AMERICA
INFORMATION SYSTEMS, INC.;
TOSHIBA AMERICA CONSUMER
PRODUCTS, LLC; TOSHIBA AMERICA
ELECTRONIC COMPONENTS, INC.;
SAMSUNG SDI CO., LTD.; SAMSUNG
SDI AMERICA, INC.; SAMSUNG SDI
(MALAYSIA) SDN BHD; SAMSUNG SDI
MEXICO S.A. DE C.V.; SAMSUNG SDI
BRASIL LTDA.; SHENZEN SAMSUNG
SDI CO., LTD.; TIANJIN SAMSUNG SDI
CO., LTD.; HITACHI, LTD.; HITACHI
DISPLAYS, LTD., AKA Japan Display,
Inc.; HITACHI AMERICA, LTD;


                                           5
HITACHI ASIA, LTD.; HITACHI
ELECTRONIC DEVICES (USA), INC.;
PANASONIC CORPORATION, FKA
Matsushita Electric Industrial Co., Ltd.
("MEI"), is a Japanese entity; PANASONIC
CORPORATION OF NORTH AMERICA;
MT PICTURE DISPLAY CO., LTD;
PHILIPS KONINKLIJKE N.V.; PHILIPS
ELECTRONICS NORTH AMERICA
CORPORATION; PHILIPS TAIWAN
LIMITED; PHILIPS DO BRASIL LTDA.;
THOMSON CONSUMER ELECTRONICS,
INC.; THOMSON SA,

                   Defendants-Appellees.


In re: CATHODE RAY TUBE (CRT)                  No.   16-16378
ANTITRUST LITIGATION,
                                               D.C. No. 3:07-cv-05944-JST
------------------------------

INDIRECT PURCHASER PLAINTIFFS,

                   Plaintiff-Appellee,

 v.

DAN L. WILLIAMS & CO.,

                   Objector-Appellant,

  v.

TOSHIBA CORPORATION; TOSHIBA
AMERICA, INC.; TOSHIBA AMERICA
INFORMATION SYSTEMS, INC.;
TOSHIBA AMERICA CONSUMER
PRODUCTS, LLC; TOSHIBA AMERICA


                                           6
ELECTRONIC COMPONENTS, INC.;
SAMSUNG SDI CO., LTD.; SAMSUNG
SDI AMERICA, INC.; SAMSUNG SDI
(MALAYSIA) SDN BHD; SAMSUNG SDI
MEXICO S.A. DE C.V.; SAMSUNG SDI
BRASIL LTDA.; SHENZEN SAMSUNG
SDI CO., LTD.; TIANJIN SAMSUNG SDI
CO., LTD.; HITACHI, LTD.; HITACHI
DISPLAYS, LTD., AKA Japan Display,
Inc.; HITACHI AMERICA, LTD;
HITACHI ASIA, LTD.; HITACHI
ELECTRONIC DEVICES (USA), INC.;
PANASONIC CORPORATION, FKA
Matsushita Electric Industrial Co., Ltd.
("MEI"), is a Japanese entity; PANASONIC
CORPORATION OF NORTH AMERICA;
MT PICTURE DISPLAY CO., LTD;
PHILIPS KONINKLIJKE N.V.; PHILIPS
ELECTRONICS NORTH AMERICA
CORPORATION; PHILIPS TAIWAN
LIMITED; PHILIPS DO BRASIL LTDA.;
THOMSON CONSUMER ELECTRONICS,
INC.; THOMSON SA,

                   Defendants-Appellees.


In re: CATHODE RAY TUBE (CRT)                  No.   16-16379
ANTITRUST LITIGATION,
                                               D.C. No. 3:07-cv-05944-JST
------------------------------

INDIRECT PURCHASER PLAINTIFFS,

                   Plaintiff-Appellee,

 v.

ROCKHURST UNIVERSITY; GARY


                                           7
TALEWSKY; HARRY GARAVANIAN,

              Objectors-Appellants,

 v.

TOSHIBA CORPORATION; TOSHIBA
AMERICA, INC.; TOSHIBA AMERICA
INFORMATION SYSTEMS, INC.;
TOSHIBA AMERICA CONSUMER
PRODUCTS, LLC; TOSHIBA AMERICA
ELECTRONIC COMPONENTS, INC.;
SAMSUNG SDI CO., LTD.; SAMSUNG
SDI AMERICA, INC.; SAMSUNG SDI
(MALAYSIA) SDN BHD; SAMSUNG SDI
MEXICO S.A. DE C.V.; SAMSUNG SDI
BRASIL LTDA.; SHENZEN SAMSUNG
SDI CO., LTD.; TIANJIN SAMSUNG SDI
CO., LTD.; HITACHI, LTD.; HITACHI
DISPLAYS, LTD., AKA Japan Display,
Inc.; HITACHI AMERICA, LTD;
HITACHI ASIA, LTD.; HITACHI
ELECTRONIC DEVICES (USA), INC.;
PANASONIC CORPORATION, FKA
Matsushita Electric Industrial Co., Ltd.
("MEI"), is a Japanese entity; PANASONIC
CORPORATION OF NORTH AMERICA;
MT PICTURE DISPLAY CO., LTD;
PHILIPS KONINKLIJKE N.V.; PHILIPS
ELECTRONICS NORTH AMERICA
CORPORATION; PHILIPS TAIWAN
LIMITED; PHILIPS DO BRASIL LTDA.;
THOMSON CONSUMER ELECTRONICS,
INC.; THOMSON SA,

              Defendants-Appellees.


In re: CATHODE RAY TUBE (CRT)              No.   16-16399


                                      8
ANTITRUST LITIGATION,                              16-16400

------------------------------                D.C. No. 3:07-cv-05944-JST

INDIRECT PURCHASER PLAINTIFFS,

                   Plaintiff-Appellee,

  v.

ANTHONY GIANASCA; GLORIA
COMEAUX; MINA ASHKANNEJHAD,
individually and/or as Administrator of the
Estate of the Late R. Deryl Edwards, Jr.;
JEFFREY SPEAECT; ROSEMARY
CICCONE; JEFF CRAIG,

                   Movants-Appellants,

  v.

 TOSHIBA CORPORATION; TOSHIBA
AMERICA, INC.; TOSHIBA AMERICA
INFORMATION SYSTEMS, INC.;
TOSHIBA AMERICA CONSUMER
PRODUCTS, LLC; TOSHIBA AMERICA
ELECTRONIC COMPONENTS, INC.;
SAMSUNG SDI CO., LTD.; SAMSUNG
SDI AMERICA, INC.; SAMSUNG SDI
(MALAYSIA) SDN BHD; SAMSUNG SDI
MEXICO S.A. DE C.V.; SAMSUNG SDI
BRASIL LTDA.; SHENZEN SAMSUNG
SDI CO., LTD.; TIANJIN SAMSUNG SDI
CO., LTD.; HITACHI, LTD.; HITACHI
DISPLAYS, LTD., AKA Japan Display,
Inc.; HITACHI AMERICA, LTD;
HITACHI ASIA, LTD.; HITACHI
ELECTRONIC DEVICES (USA), INC.;
PANASONIC CORPORATION, FKA


                                         9
Matsushita Electric Industrial Co., Ltd.
("MEI"), is a Japanese entity; PANASONIC
CORPORATION OF NORTH AMERICA;
MT PICTURE DISPLAY CO., LTD;
PHILIPS KONINKLIJKE N.V.; PHILIPS
ELECTRONICS NORTH AMERICA
CORPORATION; PHILIPS TAIWAN
LIMITED; PHILIPS DO BRASIL LTDA.;
THOMSON CONSUMER ELECTRONICS,
INC.; THOMSON SA,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                        Argued and Submitted April 10, 2018
                         Submission Vacated April 30, 2018
                          Re-Submitted February 13, 2019
                             San Francisco, California

Before: Kim McLane Wardlaw and Richard R. Clifton, Circuit Judges, and Gary
S. Katzmann,* Judge.

      On November 8, 2018, in response to Indirect Purchaser Plaintiffs’ motion

for an indicative ruling pursuant to Federal Rule of Civil Procedure 62.1, the

District Court stated that, “with the benefit of hindsight . . . it erred in approving

the parties’ original settlement” now pending on appeal in our court. The district

court recognized that it should have provided recovery to class members in the



      *
             The Honorable Gary S. Katzmann, Judge for the United States Court
of International Trade, sitting by designation.

                                           10
Omitted Repealer States, Massachusetts, Missouri, and New Hampshire, which

necessarily affects the remaining issues on appeal: 1) the adequacy of

representation under Federal Rules of Civil Procedure 23(a)(4); and 2) the

attorneys’ fees awarded to Lead Counsel.

      We therefore remand this case so that the district court may reconsider its

approval of the settlement.

      The Indirect Purchaser Plaintiffs’ motion for a stay, filed October 1, 2018

(Dkt. No. 226), and the Objector-Appellants’ motion for leave to file an enlarged

response (Dkt. Nos. 223 & 224) are DENIED as moot.

      The Indirect Purchaser Plaintiffs’ Motion Requesting Remand with

Instructions Regarding: (1) The Plan of Distribution for the Settlements; and (2)

The Fee Order, filed January 9, 2019 (Dkt. No. 230), is DENIED.1

      The Indirect Purchaser Plaintiffs’ Motion for Leave to File Excess Pages,

filed January 29, 2019 (Dkt. No. 233), is GRANTED. The Reply brief has already

been filed (Dkt. No 234). The request of Objectors-Appellants to file a Surreply to

that Reply, contained within their Opposition to the Motion for Leave to File

Excess Pages (Dkt. 235), is DENIED as moot.



      1
       Objector-Appellants’ motion to supplement the record on appeal (Dkt. No.
120) and motion to strike Indirect Purchaser Plaintiffs’ response to the same (Dkt.
No. 150) are DENIED as moot. Objector-Appellants’ and Defendant-Appellees’
motions to take judicial notice (Dkt. Nos. 130, 197) are DENIED as moot.

                                         11
      The motions to dismiss appeal voluntarily filed by Objectors-Appellants

Sean Hull (Dkt. No. 198), John Finn and Laura Townsend Fortman (Dkt. No. 199),

Donnie Clifton (Dkt. No. 200), and Josie Saik (Dkt. No. 222) are GRANTED.

      We therefore REMAND to the District Court to reconsider its order on class

certification and settlement approval. We do not vacate the order at this time.

      The current panel will retain responsibility for future appeals in this case.

      Each party shall bear its own costs of appeal.

      IT IS SO ORDERED.




                                         12